Per Curiam.

The words of the Vlllth Rule of April term, 3f96, seem h) import, that an order for time to declare or to plead, cannot be granted by á judge, in term, but that application must be made to the court. The practice, however, is otherwise, and the judges have been so long in the habit of granting these orders, in term time, as well as in vacation, at their chambers, that we must, adopt it as the settled construction of the rule. The practice, no doubt, has grown up from a sense of its convenience, and we see no good reason to alter it. The recorder ot’ Nezo-York, being, by statute, ex officio, a commissioner, vested with the same powers as a judge of this court, in regard to all acts which may be done, at chambers, or out of court, his order to enlarge the time for pleading, in this case, must be deemed equally valid. The motion to set aside the default is, therefore, granted, but without costs on either side.
Rule granteel.